United States Court of Appeals
                               For the Eighth Circuit
                            ___________________________

                                  No. 19-3541
                            _______________________

                             Benjamin Joseph Langford

                                      Petitioner - Appellant

                                          v.

                             United States of America

                                     Respondent - Appellee
                                   ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                            Submitted: January 13, 2021
                                  Filed: April 7, 2021
                                 ____________

Before GRUENDER, BENTON, and STRAS, Circuit Judges.
                          ____________

BENTON, Circuit Judge.

        Benjamin Joseph Langford moved to vacate, set aside, or correct his
concurrent life sentences under 18 U.S.C. §§ 924(e)(1) and 3559(c)(1). The district
court 1 denied his request to vacate the sentence under section 3559, determining that


      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.
his prior Iowa robbery convictions were serious violent felonies. Langford appeals.
Having jurisdiction under 28 U.S.C. §§ 2255(d) and 1291, this court affirms.

                                          I.

      Langford was convicted of bank robbery, possession of a firearm during a
crime of violence, and felon-in-possession of a firearm. See 18 U.S.C. §§ 2113(a),
924(c), 922(g)(1). He had three prior convictions in Iowa state court: attempted
breaking and entering in 1974, robbery with aggravation in 1975, and first-degree
robbery in 1989. See Iowa Code §§ 708.10 (1973), 711.2 (1975), 711.2 (1987).

        On January 7, 2005, the sentencing court2 imposed a mandatory life sentence
for the bank robbery conviction, ruling that it was a “serious violent felony” and that
Langford had at least two prior “serious violent felony” convictions. § 3559(c)(1)
(also called the “Three-Strikes Law”). A conviction is a “serious violent felony” if
it is at least one of three types:

      •    it is “a Federal or State offense, by whatever designation and
           wherever committed, consisting of . . . robbery (as described in
           section 2111, 2113, or 2118)” [the enumerated-offense clause];

      •    it “has as an element the use, attempted use, or threatened use of
           physical force against the person of another” [the force clause];

      •    it “by its nature, involves a substantial risk that physical force
           against the person of another may be used in the course of
           committing the offense” [the residual clause].

§ 3559(c)(2)(F)(i), (ii) (brackets added). The sentencing court did not specify
whether the prior convictions were under section 3559’s enumerated-offense, force,
or residual clauses.


      2
      The Honorable Ronald E. Longstaff, United States District Judge for the
Southern District of Iowa, now retired.
                                        -2-
       The sentencing court also imposed a concurrent life sentence for the felon-in-
possession conviction, determining that the three prior convictions were violent
felonies under the Armed Career Criminal Act. See § 924(e)(1). A “violent felony”
is:

      any crime punishable by imprisonment for a term exceeding one year
      that (1) has as an element the use, attempted use, or threatened use of
      physical force against the person of another (the elements clause or
      force clause); (2) is burglary, arson, or extortion, [or] involves use of
      explosives (the enumerated-offenses clause); or (3) otherwise involves
      conduct that presents a serious potential risk of physical injury to
      another (the residual clause).

Dembry v. United States, 914 F.3d 1185, 1186 n.2 (8th Cir. 2019) (alteration in
original) (internal quotations omitted), quoting § 924(e)(2)(B)(i), (ii). The
sentencing court did not specify whether the prior convictions were under the
ACCA’s enumerated-offense, force, or residual clauses.

      On direct appeal, this court affirmed the convictions and sentences. See
United States v. Langford, 155 Fed. Appx. 936 (8th Cir. 2005) (per curiam), cert.
denied, 547 U.S. 1011 (2006).

       In 2015, the Supreme Court invalidated the ACCA’s residual clause. Johnson
v. United States, 576 U.S. 591, 606 (2015) (holding that the ACCA’s residual clause
is unconstitutionally vague). The Court later held that Johnson’s rule applies
retroactively on collateral review. Welch v. United States, 136 S. Ct. 1257, 1265
(2016).

       In 2016, Langford moved to vacate, set aside, or correct his life sentences.
See 28 U.S.C. § 2255(a) (authorizing collateral attack “upon the ground that the
sentence was imposed in violation of the Constitution or laws of the United
States, . . . or that the sentence was in excess of the maximum authorized by law, or
is otherwise subject to collateral attack”) (alteration added). He argued that the prior

                                          -3-
Iowa convictions were necessarily based on the ACCA’s unconstitutional residual
clause and on section 3559’s residual clause.

      The district court agreed in part. It vacated the life sentence under the ACCA,
ruling that the first-degree robbery and breaking-and-entering convictions were
necessarily (and unconstitutionally) based on the residual clause.

      The court did not vacate the mandatory life sentence under section 3559.
Applying Johnson, it ruled that section 3559’s residual clause is unconstitutional.
The life sentence, however, survived because the sentencing court did not
necessarily rely on that clause. Rather, the district court said, the prior aggravated
robbery and first-degree robbery convictions were serious violent felonies under
section 3559’s enumerated-offense clause (and the aggravated robbery conviction
was also a serious violent felony under the force clause).

       Langford appeals the district court’s ruling that the prior robbery convictions
are serious violent felonies under section 3559.

                                          II.

       According to Langford, the prior robbery convictions are necessarily based on
section 3559’s residual clause. He asserts that the residual clause is unconstitutional,
and thus the mandatory life sentence is invalid. See Johnson, 576 U.S. at 606. The
Government agrees that the residual clause in section 3559(c)(2)(F)(ii) is
unconstitutionally vague, but counters that the convictions are serious violent
felonies based on section 3559’s enumerated-offense and force clauses.

        This court reviews de novo the denial of a section 2255 motion, and for clear
error any findings of fact. Walker v. United States, 900 F.3d 1012, 1013 (8th Cir.
2018) (citation omitted); Garcia-Hernandez v. United States, 915 F.3d 558, 560
(8th Cir. 2019) (citation omitted). The movant “bears the burden of showing that he
is entitled to relief under § 2255.” Walker, 900 F.3d at 1015 (citation omitted).
                                          -4-
       Whether the sentencing court relied on the residual clause is “a factual
question for the district court.” Id. (analyzing an ACCA enhancement) (citation
omitted). Langford must show “by a preponderance of the evidence” that the
residual clause led the sentencing court to apply the enhancement. Id. The “mere
possibility” that the sentencing court relied on the residual clause is “insufficient to
satisfy this burden.” Id. If it is “just as likely that the sentencing court relied on the
[force] or enumerated offenses clause, solely or as an alternative basis for the
enhancement, then the movant has failed to show that his enhancement was due to
use of the residual clause.” Id. (alteration added) (citation omitted). To be
invalidated, the enhancement must be “necessarily based on the residual clause.” Id.

      The district court did not clearly err in finding that the record does not show
which clause the sentencing court used to enhance Langford’s sentence. If the record
is inconclusive, “the district court may consider ‘the relevant background legal
environment at the time of . . . sentencing’ to ascertain whether the movant was
sentenced under the residual clause.” Id. (alteration in original), quoting United
States v. Washington, 890 F.3d 891, 896 (10th Cir. 2018). This analysis is a
“snapshot” of “what the controlling law was at the time of sentencing.” Id.
(emphasis added), quoting United States v. Snyder, 871 F.3d 1122, 1129 (10th Cir.
2017).

       In 2005, this court used the categorical approach to determine whether a
conviction fell within the enumerated-offense clause. See Taylor v. United States,
495 U.S. 575, 598–602 (1990) (considering an ACCA enhancement). A state
conviction falls within the enumerated-offense clause if it has the “basic elements”
of an offense enumerated in section 3559(c)(2)(F)(i). See id. at 599. Under this
approach, the sentencing court normally may not delve into particular facts disclosed
by the record of conviction, requiring it to “look only to the fact of conviction and
the statutory definition of the prior offense.” Id. at 602.




                                           -5-
                                          III.

      According to Langford, the aggravated robbery and first-degree robbery
convictions are not enumerated offenses under section 3559. Section 3559
enumerates “robbery”—“as described in section 2111, 2113, or 2118,” by “whatever
designation and wherever committed”—as a serious violent felony.
§ 3559(c)(2)(F)(i).

       Langford asserts that the convictions, though labeled “robbery,” are not
enumerated offenses because they are not similar to robbery as described in sections
2111, 2113, or 2118. Those sections criminalize robbery within the United States’
special maritime and territorial jurisdiction, 18 U.S.C. § 2111; bank robbery and
incidental crimes, 18 U.S.C. § 2113; or robbery and burglary involving controlled
substances, 18 U.S.C. § 2118. Each requires as elements: the taking or attempted
taking of anything of value, “from the person or presence of another,” by “force and
violence, or by intimidation.” §§ 2111, 2113. See also § 2118. “Intimidation means
the threat of force.” United States v. Harper, 869 F.3d 624, 626 (8th Cir. 2017)
(stating that section 2113 robbery is a “crime of violence”), quoting United States v.
Wright, 957 F.2d 520, 521 (8th Cir. 1992).

       To be a section 3559 enumerated offense, it is not necessary for “every detail
of the federal offense, including its jurisdictional elements,” to be “replicated in the
state offense.” United States v. Johnson, 915 F.3d 223, 229 (4th Cir. 2019), quoting
United States v. Wicks, 132 F.3d 383, 386–87 (7th Cir. 1997). Congress’s use of
“broad language” in section 3559(c)(2)(F)(i)—a “serious violent felony” includes “a
Federal or State offense, by whatever designation and wherever committed”— was
“no doubt meant to capture a wide variety of state and federal offenses.” Id. The
“structure of section 3559 . . . classifies all robberies as serious violent felonies.”
United States v. Davis, 260 F.3d 965, 969 (8th Cir. 2001) (acknowledging that
section 3559(c)(3)(A) “allows a defendant to prove the prior robbery convictions are



                                          -6-
nonqualifying by proving certain facts”) (alteration added).3 See also United States
v. Gray, 260 F.3d 1267, 1278 (11th Cir. 2001) (section 3559(c)(3)(A) “carves out a
narrow exception to the broad rule that all robberies are ‘serious violent felonies’ for
purposes of § 3559(c)(1)”). A “straightforward interpretation” requires looking to
“the essential nature of a crime, not to minor definitional tweaks or wrinkles in
individual jurisdictions.” Johnson, 915 F.3d at 229.

      To determine whether Langford’s prior convictions mirror the essential nature
of robbery described in sections 2111, 2113, or 2118, this court must compare the
convictions to the federal robbery statutes.

                                          A.

      At the time of Langford’s aggravated robbery conviction in 1975, the Iowa
Code stated:

      If such offender at the time of such robbery is armed with a dangerous
      weapon, with intent, if resisted, to kill or maim the person robbed; or
      if, being so armed, he wound or strike the person robbed; or if he has
      any confederate aiding or abetting him in such robbery, present and so
      armed, he shall be imprisoned in the penitentiary for a term of twenty-
      five years.

§ 711.2 (1975).

      The offense of aggravated robbery included the offense of simple robbery. §§
711.1, 711.2 (1975). See State v. Masters, 196 N.W.2d 548, 551 (Iowa 1972)


      3
        Section 3559 excludes “robbery” as a basis for sentencing enhancement “if
the defendant establishes by clear and convincing evidence” that no firearm or other
dangerous weapon was used or threatened to be used in the offense, and the offense
did not result in death or serious bodily injury to any person. § 3559(c)(3)(A). See
United States v. Dobbs, 449 F.3d 904, 913 (8th Cir. 2006). Langford has not made
this showing.
                                          -7-
(stating that robbery is “defined by section 711.1; it is only the Degree which is fixed
by [section 711.2]” (alteration added)). Section 711.1’s simple robbery provision
stated:

      If any person, with force or violence, or by putting in fear, steal and
      take from the person of another any property that is the subject of
      larceny, he is guilty of robbery, and shall be punished according to the
      aggravation of the offense, as is provided in sections 711.2 and 711.3.

§ 711.1 (1975). Langford, convicted of aggravated robbery, necessarily met the
elements of simple robbery in section 711.1 (1975).

       Langford’s aggravated robbery conviction is a serious violent felony under
section 3559’s enumerated-offense clause. The essential nature of Iowa’s 1975
robbery statutes mirrors federal robbery described in sections 2111, 2113, or 2118.
At the time of sentencing, the district court likely relied on Iowa courts’ holdings
that robbery necessarily included elements of a taking from another by force and
violence or intimidation. See State v. Parham, 220 N.W.2d 623, 628 (Iowa 1974)
(considering a conviction for aggravated robbery and stating that one of its “essential
elements” is that the “taking was with force or violence or that such taking was by
putting [the victim] in fear” (alteration added)); State v. Williams, 155 N.W.2d 526,
529 (Iowa 1968) (stating that under the identical 1962 versions of sections 711.1 and
711.2, “robbery” is “an offense involving violence or the threat of violence”),
quoting State v. Fonza, 118 N.W.2d 548, 551 (Iowa 1962). See also State v. Burt,
249 N.W.2d 651, 653 (Iowa 1977) (“robbery” is “in essence” larceny from the
person “with additional elements including force or violence or fear thereof”); State
v. Lewis, 154 N.W. 432, 433 (Iowa 1915) (the “force in robbery is that necessary to
overcome resistance or overcome the person robbed”); State v. Taylor, 118 N.W.
747, 748 (Iowa 1908) (holding that force and violence are an essential element of
robbery); State v. Miller, 49 N.W. 90, 91 (Iowa 1891) (rejecting the trial court’s
ruling that robbery can be committed with “no putting in fear and no resistance,
without the use of any force or violence other than that required to take and remove
the property”); State v. Carr, 43 Iowa 418, 423 (Iowa 1876) (recognizing that
                                          -8-
robbery requires force, violence, or putting in fear). Langford cannot show that at
the time of sentencing, the district court necessarily relied on section 3559’s residual
clause in ruling that the aggravated robbery conviction was a serious violent felony.

                                          B.

      At the time of Langford’s first-degree robbery conviction in 1989, a person
committed “robbery in the first degree when, while perpetrating a robbery, the
person purposely inflicts or attempts to inflict serious injury, or is armed with a
dangerous weapon.” § 711.2 (1987).

       Robbery is “defined” in the simple robbery statute, section 711.1. § 711.1
(1987) (defining “robbery” as used in section 711.2). See State v. Boley, 456
N.W.2d 674, 677 (Iowa 1990) (describing a first-degree robbery conviction as a
violation of sections 711.1 and 711.2 (1987)); State v. Hendrickson, 444 N.W.2d
468, 468 (Iowa 1989) (same). Under section 711.1,

      A person commits a robbery when, having the intent to commit a theft,
      the person does any of the following acts to assist or further the
      commission of the intended theft or the person’s escape from the scene
      thereof with or without the stolen property:

      1.     Commits an assault upon another.

      2.     Threatens another with or purposely puts another in fear of
             immediate serious injury.

      3.     Threatens to commit immediately any forcible felony.

§ 711.1 (1987).

      Langford’s first-degree robbery conviction is a serious violent felony under
section 3559’s enumerated-offense clause. The essential nature of Iowa’s 1987
robbery statutes mirrors federal robbery described in sections 2111, 2113, or 2118.

                                          -9-
The sentencing court likely relied on this court’s holding in Farmer that Iowa first-
degree robbery is a serious violent felony under section 3559’s enumerated-offense
clause. See United States v. Farmer, 73 F.3d 836, 843 (8th Cir. 1996) (addressing
the identical 1979 version of Iowa’s robbery statutes). This court held that Iowa
first-degree robbery is a serious violent felony because “robbery” is “specifically
listed as [a] predicate felon[y] in paragraph (F)(i)” of section 3559. Id. (alterations
added). See United States v. Rosario-Delgado, 198 F.3d 1354, 1357 (11th Cir.
1999) (agreeing with Farmer to support its holding that a conviction under Puerto
Rico’s robbery statute was an enumerated serious violent felony). Cf. United States
v. House, 825 F.3d 381, 387 (8th Cir. 2016) (same, analyzing Illinois’s comparable
aggravated robbery statute). See generally State v. Terry, 544 N.W.2d 449, 451
(Iowa 1996) (“The distinguishing characteristic of robbery is the force or
intimidation employed to accomplish the crime.”).

      Langford cannot show that at the time of sentencing, the district court
necessarily relied on section 3559’s residual clause in ruling that the first-degree
robbery conviction was a serious violent felony.

      Langford’s convictions for aggravated robbery and first-degree robbery
qualify under section 3559’s enumerated-offense clause. The district court properly
refused to vacate the mandatory life sentence under section 3559.

                                    *******

      The judgment is affirmed.
                      ______________________________




                                         -10-